1 Erika Bailey Drake(SBN 248034)
  edrake@drakeanddrake.com
2
  Roger D. Drake(SBN 237834)
3 rdrake@drakeanddrake.com
       DRAKE &DRAKE,P.L.
4 23679 Calabasas Road, Suite 403
5 Calabasas, California 91302
  Telephone: 818.438.1332
6 Facsimile: 818.475.1880
  Attorneys for Plaintiff
7
8                              Ul~TITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
10     CAROL ANN LUTHER,                        Case No.: 2:l 5-cv-03356-JLS-JEM
11
             Plaintiff;
12
l3 ~ v.                                                   ORDER
                                                AWARDING EAJA FEES AND COSTS
l4
     NANCY A. BERRYHILI_, acting
15 ~ Commissioner of Social Security,
16
             Defendant.
17
                                            i
18
19 ~         Based upon the parties' Stipulation for Award of EAJA Fees ("Stipulation"),
20           IT IS ORDERED that EAJA fees aye awar•d~c~ i~ the amount of ELEVEN
21     THOUSAND DOLLAkS AND UO/100 ($11,000.00) and costs in the amount of
22     NINE HUNDRED FIVE DOLLARS ~.ND 00/100 ($905.00) subject to the terms of
23     the stipulation.                           ~                        ~
24
       DATED: '1 U        ~      l~
25
                                                 N. JOIN E. McDERMOTT
26                                               ITED STATES MAGISTRATE JUDGE
27
28
